Order denying plaintiff’s motion for examination before trial and for discovery and inspection, dated April 13, 1960, unanimously reversed on the law and in the exercise of discretion, to grant such motion except that the examination before trial of the defendant Carrier Corporation should be limited to its officers and employees having knowledge or information of the matters to which the notice of motion makes reference, with $20 costs and disbursements to plaintiff-appellant against defendant-respondent. Settle order. The record makes evident that the parties agreed to a joint investigation and exchange of reports concerning the cause and extent of the fire. Plaintiff has produced its reports and permitted statements to be taken from its employees, whereas defendant Carrier Corporation has either failed to produce all its reports or caused the results of its investigation not to be reduced to writing. In such circumstances the usual discretionary limitation applicable to the scope of examination and discovery of documents should be withheld. With regard, however, to persons other than officers and employees of defendant Carrier Corporation, if, at the conclusion of the examination herein directed, plaintiff deems it material and necessary to procure the examination of such persons as witnesses, plaintiff will have to make application therefor, establishing the special circumstances in the customary manner. Concur — Breitel, J. P., Rabin, Valente and Bergan, JJ.